Citation Nr: 9906198	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  97-29 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for post-traumatic stress disorder (PTSD) prior to 
February 23, 1995, on appeal from the initial grant of 
service connection.

2.  Entitlement to a disability rating in excess of 30 
percent for PTSD prior to November 7, 1996, on appeal from 
the initial grant of service connection.

3.  Entitlement to a disability rating in excess of 30 
percent for PTSD from November 7, 1996, on appeal from the 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
July 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which, in pertinent part, granted 
service connection for PTSD.  The veteran was assigned a 10 
percent disability rating from November 4, 1994 (date of 
claim) to February 22, 1995.  A temporary 100 percent 
disability rating was assigned from February 23, 1995, to May 
31, 1995.  A rating decision of October 1997 then granted a 
30 percent disability rating for this condition from June 1, 
1995.  

Despite the grant of a 30 percent disability rating, this 
issue remains before the Board.  This was not a full grant of 
the benefit sought on appeal because a higher disability 
rating is available under Diagnostic Code 9411.  On a claim 
for an original or an increased rating, the claimant is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and such a claim remains in appellate 
status where a subsequent rating decision awarded a higher 
rating, but less than the maximum available benefit.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

The Board has recharacterized the issues on appeal for the 
following reasons.  The 1997 rating decision granted a 30 
percent disability rating from June 1, 1995.  Since the 
veteran perfected his appeal from the September 1996 rating 
decision, the Board will consider whether he was entitled to 
a disability rating in excess of 10 percent prior to February 
23, 1995, which was the date as of which he was granted a 
temporary 100 percent disability rating due to 
hospitalization in excess of 21 days.  As discussed below, 
the rating criteria for psychiatric disorders were amended 
effective November 7, 1996.  Therefore, the Board will 
consider whether the veteran was entitled to a disability 
rating in excess of 30 percent under the regulations in 
effect prior to November 7, 1996, as well as whether he is 
entitled to a disability rating in excess of 30 percent since 
the new regulations went into effect. 

By memorandum dated in December 1997, the Acting Chairman of 
the Board ruled favorably on the Board's own motion to 
advance this case on the docket because of administrative 
error that resulted in significant delay in docketing the 
appeal.  See 38 C.F.R. § 20.900(c) (1998).


REMAND

Additional evidentiary development and due process are needed 
prior to further disposition of the veteran's claims. 

Due process

First, during the pendency of this appeal, the criteria for 
evaluating psychiatric disorders in the VA Schedule for 
Rating Disabilities, 38 C.F.R. § Part 4 (1996), was amended 
effective November 7, 1996.  See 61 Fed. Reg. 46728 
(September 5, 1996).  In addition to modified rating 
criteria, the amendment provided that the diagnoses and 
classification of mental disorders be in accordance with DSM-
IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition).  See 
38 C.F.R. §§ 4.125 through 4.130 (1998).  The amended 
regulations in 38 C.F.R. § 4.130 establish a general rating 
formula for mental disorders and assign disability 
evaluations according to the manifestation of particular 
symptoms.  Although not intended to liberalize rating 
criteria, the amended formula for rating mental disorders may 
be more beneficial to a claimant if the medical evidence 
associated with the claims file indicates symptoms which 
qualified the claimant for a higher disability evaluation 
than that assigned by the RO under the prior regulation.  See 
VAOPGCPREC 11-97.

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Rhodan v. West, 12 Vet. App. 
55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  

The veteran received notice of the new regulations in the 
statement of the case of October 1997.  However, he has not 
received notice of the old regulations, and the RO has not 
determined which version of the rating criteria, if either, 
is more favorable to the veteran's claim.  Accordingly, after 
completion of the requested evidentiary development, the RO 
should determine which version of the rating criteria, if 
either, is more favorable to the claim for an increased 
rating from November 1996 and rate the veteran's service-
connected PTSD under the more favorable version.  If neither 
is more favorable, use the new criteria.  The veteran should 
then be informed of the old criteria in a supplemental 
statement of the case.

Second, after the veteran disagreed with the original 
disability rating assigned for his PTSD, the RO issued a 
Statement of the Case (SOC) that essentially addressed the 
issue as entitlement to an increased evaluation.  The United 
States Court of Veterans Appeals (Court) recently held that 
there is a distinction between a claim based on disagreement 
with the original rating awarded and a claim for an increased 
rating.  Fenderson v. West, No. 96-947 (U.S. Vet. App. 
January 20, 1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate SOC.  Id., slip op. at 8 and 17.  With an initial 
rating, the RO can assign separate disability ratings for 
separate periods of time based on the facts found.  Id., slip 
op. at 9.  With an increased rating claim, "the present 
level of disability is of primary importance."  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  Fenderson, slip op. at 17.

The RO should issue a SSOC to the veteran that correctly 
identifies the issues on appeal.  In accordance with 
Fenderson, the RO should review the evidence of record at the 
time of the September 1996 rating decision that was 
considered in assigning the original disability rating for 
the veteran's PTSD, then consider all the evidence of record 
to determine whether the facts showed that the veteran was 
entitled to a higher disability rating for this condition at 
any period of time since his original claim.  

Evidentiary development

An additional psychiatric examination is necessary for the 
following reasons.  First, it is unclear whether any of the 
veteran's social and occupational impairment is attributable 
to nonservice-connected disorders.  In addition to his 
service-connected PTSD, the medical evidence shows diagnoses 
of dysthymic disorder, major depression, narcissistic 
personality disorder, bipolar II disorder, and personality 
disorder, not otherwise specified.  He also has polysubstance 
abuse and dependency (cocaine, cannabis, heroin, and 
alcohol), and the evidence suggests that this is the reason 
the veteran lost his job of over 20 years, as well as his 
marriage.  These nonservice-connected psychiatric disorders 
may be contributing to the social and industrial impairment 
that the veteran is experiencing.  It is essential that an 
attempt be made to separate the effects of the veteran's 
service-connected PTSD from his other psychiatric disorders 
so that the appropriate disability rating may be assigned.  

Second, the evidence of record regarding the severity of the 
veteran's psychiatric disorder is contradictory.  Between 
hospitalization from October 1994 to January 1995, which was 
primarily for cocaine and alcohol dependence, and the most 
recent VA examination in August 1997, the veteran's Global 
Assessment of Functioning (GAF) scores have ranged from a low 
of 40 (signifying major impairment) to a high of 70 
(signifying mild impairment).  This contradictory evidence 
must be reconciled to the extent possible.  Therefore, in 
order to assure that VA's statutory obligation to assist the 
veteran is fulfilled, another examination is required.  See 
Waddell v. Brown, 5 Vet. App. 454, 456-57 (1993) (the Board's 
evaluation cannot be fully informed without an examination 
thoroughly describing the degree of disability attributable 
to the veteran's service-connected psychiatric disorder as 
opposed to diagnosed, nonservice-connected psychiatric 
disorder(s)); see also Shoemaker v. Derwinski, 3 Vet. 
App. 248, 254-55 (1992).

Furthermore, the RO must obtain the veteran's recent 
treatment records.  Upon examination in August 1997, he 
stated that he receives treatment once a week from a 
psychiatrist.  It is not indicated whether this is VA or 
private treatment.  However, the most recent VA outpatient 
treatment records associated with the claims file are dated 
in June 1996.  It does appear that all of his VA 
hospitalization records have been obtained.  After the 
veteran provides a list of the names and addresses of any 
medical providers that have treated him for PTSD since June 
1996, the RO should attempt to obtain these records.

Accordingly, while the Board regrets the delay, the case is 
REMANDED for the following:

1.  Request that the veteran provide a 
list of the names and addresses of any 
medical providers that have provided 
outpatient treatment for his PTSD since 
June 1996.  After securing any necessary 
releases, request from the sources listed 
by the veteran all records of any 
treatment, which are not already on file, 
and associate all records obtained with 
the claims file.  If any private 
treatment records are not obtained, tell 
the veteran and his representative, so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  
38 C.F.R. § 3.159(c) (1998).

2.  Upon completion of the above, 
schedule the veteran for a comprehensive 
VA psychiatric examination by a panel of 
at least two psychiatrists.  The claims 
folder and a copy of this remand must be 
made available to and be thoroughly 
reviewed by the examiners in connection 
with the examination.  

First, all necessary tests and studies 
should be conducted in order to ascertain 
the severity of the veteran's service-
connected PTSD.  It is requested that a 
Global Assessment of Functioning (GAF) 
score be assigned consistent with the 
American Psychiatric Association:  
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-
IV), including an explanation of what the 
assigned code means.

Second, it is requested that the VA 
examiners discuss the prior medical 
evidence regarding the veteran's service-
connected PTSD and reconcile any 
contradictory evidence regarding the 
level of the veteran's occupational 
impairment and any prior medical findings 
such as GAF scores, which have ranged 
from 40 to 70 between October 1994 and 
August 1997.

The examiners' attention is directed to 
the reports of VA examinations conducted 
in 1996 and 1997, VA hospitalization 
records from 1995 to 1997, a psychology 
consultation report dated in April 1995, 
and a psychological assessment dated in 
May 1996.  After review of the claims 
file, including these records, the 
examiners should confer and discuss the 
veteran's case and thereafter render a 
medical opinion as to which of the 
veteran's symptomatology and/or social 
and occupational impairment is 
attributable to the service-connected 
PTSD as opposed to any nonservice-
connected conditions (i.e., dysthymic 
disorder, major depression, narcissistic 
personality disorder, bipolar II 
disorder, polysubstance abuse and 
dependency (cocaine, cannabis, heroin, 
and alcohol), and personality disorder, 
not otherwise specified).  If it is 
impossible to distinguish the 
symptomatology and/or social and 
occupational impairment due to the 
nonservice-connected condition(s), the 
examiners should so indicate.  The 
examination report must include the 
medical rationale for all opinions 
expressed.

3.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2 (1998).

4.  Thereafter, readjudicate the 
veteran's claim for an increased 
disability rating for PTSD, with 
consideration of any additional evidence 
developed upon remand.  Review the 
evidence of record at the time of the 
September 1996 rating decision that was 
considered in assigning the original 
disability rating for this condition, 
then consider all the evidence of record 
to determine whether the facts showed 
that the veteran was entitled to a higher 
disability rating for this condition at 
any period of time since his original 
claim.  See Fenderson v. West, No. 96-947 
(U.S. Vet. App. January 20, 1999).  

In readjudicating this claim, the RO 
should (1) consider whether the veteran 
was entitled to a disability rating in 
excess of 10 percent prior to February 
23, 1995, according to the rating 
criteria in effect prior to November 
1996; (2) consider whether the veteran 
was entitled to a disability rating in 
excess of 30 percent prior to November 7, 
1996, according to the rating criteria in 
effect prior to November 1996; and (3) 
consider whether either the new or the 
old version of the rating criteria for 
psychiatric disorders is more favorable 
to the veteran's claim for a disability 
rating in excess of 30 percent from 
November 7, 1996.  See VAOPGCPREC 11-97; 
Rhodan v. West, 12 Vet. App. 55 (1998).  
If the result is the same under either 
criteria, the RO should apply the revised 
criteria from November 7, 1996.  

If any benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case, which (1) correctly 
identifies the issues as on appeal from 
the initial grants of service connection, 
and (2) includes the rating criteria in 
effect for psychiatric disorders prior to 
November 1996.  Allow an appropriate 
period of time for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if appropriate.  The veteran need 
take no further action until he is further informed; however, 
he is free to furnish additional evidence and argument to the 
RO while the case is in remand status.  Booth v. Brown, 8 
Vet. App. 109, 112 (1995).

The purpose of this REMAND is to obtain additional evidence 
and fulfill due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MICHAEL S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 10 -


